 

THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF MAY NOT BE SOLD,
OFFERED FOR SALE, PLEDGED, OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE
REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL (WHICH MAY BE
COMPANY COUNSEL) REASONABLY SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION
IS NOT REQUIRED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE
STATE SECURITIES LAWS.

 

WARRANT AGREEMENT

 

To Purchase Common Shares of

 

VBI VACCINES INC.

 

Dated as of October 30, 2017 (the “Effective Date”)

 

WHEREAS, VBI Vaccines Inc., a corporation organized under the laws of British
Columbia, Canada (the “Company”) has entered into a subscription agreement of
even date herewith (as amended and in effect from time to time, the
“Subscription Agreement”) with the undersigned warrantholder (the
“Warrantholder”).

 

WHEREAS, pursuant to the Subscription Agreement and as additional consideration
to the Warrantholder for, among other things, its agreements in the Subscription
Agreement, the Company has agreed to issue to the Warrantholder this Warrant
Agreement, evidencing the right to purchase common shares of the Company (this
“Warrant”, “Warrant Agreement”, or this “Agreement”).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the Company and Warrantholder agree as follows:

 

SECTION 1. GRANT OF THE RIGHT TO PURCHASE COMMON SHARES

 

(a) For value received, the Company hereby grants to the Warrantholder, and the
Warrantholder is entitled, upon the terms and subject to the conditions
hereinafter set forth, to subscribe for and purchase, from the Company, up to
the number of fully paid and non-assessable Common Shares (as defined below)
equal to the Number of Shares (as defined below), at a purchase price per share
equal to the Exercise Price (as defined below). The number and Exercise Price of
such shares are subject to adjustment as provided in Section 8. As used herein,
the following terms shall have the following meanings:

 

“Charter” means the Company’s Articles, as may be amended and in effect from
time to time.

 

“Common Shares” means the Company’s common shares, no par value per share, as
presently constituted under the Charter, and any class and/or series of Company
capital stock for or into which such common shares may be converted or exchanged
in a reorganization, recapitalization or similar transaction.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

 

 



 

“Exercise Price” means $3.34, subject to adjustment from time to time in
accordance with the provisions of this Agreement.

 

“Merger Event” means any of the following: (i) a sale, lease or other transfer
of all or substantially all assets of the Company, (ii) any merger or
consolidation involving the Company in which the Company is not the surviving
entity or in which the outstanding shares of the Company’s capital stock are
otherwise converted into or exchanged for shares of capital stock or other
securities or property of another entity and in which the holders of a majority
of the outstanding shares of capital stock of the Company immediately prior to
such merger or consolidation do not hold a majority of the surviving entity or
other entity immediately following such merger or consolidation, or (iii) any
sale by holders of the outstanding voting equity securities of the Company in a
single transaction or series of related transactions of shares constituting a
majority of the outstanding combined voting power of the Company.

 

“Purchase Price” means, with respect to any exercise of this Warrant, an amount
equal to the Exercise Price (subject to adjustment from time to time in
accordance with the provisions of this Agreement) multiplied by the number of
Common Shares as to which this Warrant is then exercised.

 

“Rule 144” means Rule 144 of the Securities Act, as amended.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

(b) Number of Shares. This Warrant shall be exercisable for [●] Common Shares,
subject to adjustment from time to time in accordance with the provisions of
this Agreement, subject to further adjustment thereafter from time to time in
accordance with the provisions of this Agreement.

 

SECTION 2. TERM OF THE AGREEMENT

 

The term of this Agreement and the right to purchase Common Shares as granted
herein shall commence on the Effective Date and, subject to Section 8(a), shall
be exercisable for a period ending upon the fourth (4th) anniversary of the
Effective Date.

 

SECTION 3. EXERCISE OF THE PURCHASE RIGHTS

 

(a) Exercise. The purchase rights set forth in this Agreement are exercisable by
the Warrantholder, in whole or in part, at any time, or from time to time, prior
to the expiration of the term set forth in Section 2, by tendering to the
Company at its principal office a notice of exercise in the form attached hereto
as Exhibit I (the “Notice of Exercise”), duly completed and executed. Promptly
upon receipt of the Notice of Exercise and the payment of the Purchase Price in
cash or certified check, and in no event later than three business (3) days
thereafter, the Company shall, subject to the prior receipt of all necessary
regulatory approvals, including those of the NASDAQ Capital Market and the
Toronto Stock Exchange, cause its transfer agent to issue to the Warrantholder
in book entry form the number of Common Shares purchased, and the Company shall
execute the acknowledgment of exercise in the form attached hereto as Exhibit II
(the “Acknowledgment of Exercise”) indicating the number of shares which remain
subject to future purchases under this Agreement, if any.

 

Upon any partial exercise of this Warrant, the Company shall, upon the
Warrantholder’s written request, promptly issue an amended Agreement
representing the remaining number of shares purchasable hereunder. All other
terms and conditions of such amended Agreement shall be identical to those
contained herein, including, but not limited to the Effective Date hereof.

 

 2 

 

 

SECTION 4. RESERVATION OF SHARES

 

During the term of this Agreement, the Company will at all times have authorized
and reserved a sufficient number of Common Shares to provide for the exercise of
the rights to purchase Common Shares as provided for herein.

 

SECTION 5. NO FRACTIONAL SHARES OR SCRIP

 

No fractional shares or scrip representing fractional shares shall be issued
upon the exercise of this Agreement, but in lieu of such fractional shares the
Company shall make a cash payment therefor upon the basis of the Exercise Price
then in effect.

 

SECTION 6. NO RIGHTS AS SHAREHOLDER

 

Without limitation of any provision hereof, Warrantholder agrees that this
Agreement does not entitle the Warrantholder to any voting rights or other
rights as a stockholder of the Company prior to the exercise of any of the
purchase rights set forth in this Agreement.

 

SECTION 7. WARRANTHOLDER REGISTRY

 

The Company shall maintain a registry showing the name and address of the
registered holder of this Agreement. Warrantholder’s initial address, for
purposes of such registry, is set forth in Section 12(g). Warrantholder may
change such address by giving written notice of such changed address to the
Company.

 

SECTION 8. ADJUSTMENT RIGHTS

 

The Exercise Price and the number of Common Shares purchasable hereunder are
subject to adjustment from time to time, as follows:

 

(a) Merger Event. In connection with a Merger Event, this Warrant shall, on and
after the closing thereof, automatically and without further action on the part
of any party or other person, represent the right to receive the consideration
payable on or in respect of all Common Shares that are issuable hereunder as of
immediately prior to the closing of such Merger Event less the Purchase Price
for all such Common Shares (such consideration to include both the consideration
payable at the closing of such Merger Event and all deferred consideration
payable thereafter, if any, including, but not limited to, payments of amounts
deposited at such closing into escrow and payments in the nature of earn-outs,
milestone payments or other performance-based payments), and such Merger Event
consideration shall be paid to Warrantholder as and when it is paid to the
holders of the outstanding Common Shares.

 

(b) Reclassification of Shares. Except for Merger Events subject to Section
8(a), if the Company at any time shall, by combination, reclassification,
exchange or subdivision of securities or otherwise, change any of the securities
as to which purchase rights under this Agreement exist into the same or a
different number of securities of any other class or classes of securities, this
Agreement shall thereafter represent the right to acquire such number and kind
of securities as would have been issuable as the result of such change with
respect to the securities which were subject to the purchase rights under this
Agreement immediately prior to such combination, reclassification, exchange,
subdivision or other change. The provisions of this Section 8(b) shall similarly
apply to successive combination, reclassification, exchange, subdivision or
other change.

 

 3 

 

 

(c) Subdivision or Combination of Shares. If the Company at any time shall
combine or subdivide its Common Shares, (i) in the case of a subdivision, the
Exercise Price shall be proportionately decreased and the number of shares for
which this Warrant is exercisable shall be proportionately increased, or (ii) in
the case of a combination, the Exercise Price shall be proportionately increased
and the number of shares for which this Warrant is exercisable shall be
proportionately decreased.

 

(d) Stock Dividends. If the Company at any time while this Agreement is
outstanding and unexpired shall:

 

  (i) pay a dividend with respect to the outstanding Common Shares payable in
additional Common Shares, then the Exercise Price shall be adjusted, as of the
record date applicable to such dividend, to that price determined by multiplying
the Exercise Price in effect immediately prior to such date of determination by
a fraction (A) the numerator of which shall be the total number of Common Shares
outstanding immediately prior to such dividend or distribution, and (B) the
denominator of which shall be the total number of Common Shares outstanding
immediately after such dividend or distribution, and the number of Common Shares
for which this Warrant is exercisable shall be proportionately increased; or    
    (ii) make any other dividend or distribution on or with respect to Common
Shares, except any dividend or distribution (A) in cash, or (B) specifically
provided for in any other clause of this Section 8, then, in each such case,
provision shall be made by the Company such that the Warrantholder shall receive
upon exercise of this Warrant a proportionate share of any such distribution as
though it were the holder of the Common Shares as of the record date fixed for
the determination of the shareholders of the Company entitled to receive such
distribution.

 

(e) Notice of Certain Events. If: (i) the Company shall declare any dividend or
distribution upon its outstanding Common Shares, payable in shares, cash,
property or other securities; (ii) the Company shall offer for subscription pro
rata to the holders of its Common Shares any additional shares of any class or
other rights; (iii) there shall be any Merger Event; or (iv) there shall be any
voluntary dissolution, liquidation or winding up of the Company; then, in
connection with each such event, the Company shall give the Warrantholder notice
thereof at the same time and in the same manner as it gives notice thereof to
the holders of outstanding Common Shares.

 

SECTION 9. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE COMPANY

 

(a) Reservation of Common Shares. The Company covenants and agrees that all
Commnon Shares, if any, that may be issued upon the exercise of this Warrant
will, upon issuance, be validly issued and outstanding, fully paid and
non-assessable. The Company further covenants and agrees that the Company will,
at all times during the term hereof, have authorized and reserved, free from
preemptive rights, a sufficient number of Common Shares to provide for the
exercise of the rights represented by this Warrant. If at any time during the
term hereof the number of authorized but unissued Common Shares shall not be
sufficient to permit exercise of this Warrant in full, the Company will take
such corporate action as may, in the opinion of its counsel, be necessary to
increase its authorized but unissued Common Shares to such number of shares as
shall be sufficient for such purposes.

 

 4 

 

 

(b) Due Authority. The execution and delivery by the Company of this Agreement
and the performance of all obligations of the Company hereunder, including the
issuance to Warrantholder of the right to acquire the Common Shares, have been
duly authorized by all necessary corporate action on the part of the Company.
This Agreement constitutes a legal, valid and binding agreement of the Company,
enforceable in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or affecting creditors’ rights generally (including, without limitation,
fraudulent conveyance laws) and by general principles of equity, regardless of
whether considered in a proceeding in equity or at law.

 

(c) Consents and Approvals. No consent or approval of, giving of notice to,
registration with, or taking of any other action in respect of any state,
federal or other governmental authority or agency is required with respect to
the execution, delivery and performance by the Company of its obligations under
this Agreement, except for the filing of notices pursuant to Regulation D under
the Securities Act, any filing required by applicable state securities law,
which filings will be effective by the time required thereby and such consents,
approvals, authorizations, orders and registrations or qualifications as may be
required under applicable state and provincial securities laws or by the by-laws
and rules of the NASDAQ or the Toronto Stock Exchange in connection with the
issuance of the Common Shares.

 

SECTION 10. REPRESENTATIONS AND COVENANTS OF THE WARRANTHOLDER

 

This Agreement has been entered into by the Company in reliance upon the
following representations and covenants of the Warrantholder:

 

(a) Investment Purpose. This Warrant and the shares issued on exercise hereof
will be acquired for investment and not with a view to the sale or distribution
of any part thereof in violation of applicable federal and state securities
laws, and the Warrantholder has no present intention of selling or engaging in
any public distribution of the same except pursuant to a registration or
exemption.

 

(b) Financial Risk. The Warrantholder has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of its investment, and has the ability to bear the economic risks of its
investment in the Company.

 

(c) No Short Sales. Warrantholder has not at any time on or prior to the
Effective Date engaged in any short sales or equivalent transactions in the
Common Shares. Warrantholder agrees that at all times from and after the
Effective Date and on or before the expiration or earlier termination of this
Agreement, it shall not engage in any short sales or equivalent transactions in
the Common Shares.

 

(d) Canadian Securities Laws. The Warrantholder covenants and agrees that it (i)
will not, during the period ending on the date that is four (4) months and one
(1) day after the Effective Date, sell or otherwise effect a trade of this
Warrant or the underlying Common Shares to any person known to be resident in
any jurisdiction in Canada or any person known to be acquiring such securities
for the benefit of another person resident in any jurisdiction in Canada, and
(ii) will not sell the Common Shares through the facilities of the Toronto Stock
Exchange, other than in a transaction made in compliance with the prospectus
requirements of applicable Canadian securities laws or pursuant to a transaction
that is otherwise made in reliance on an available exemption from the prospectus
requirements of applicable Canadian securities laws.

 

 5 

 

 

SECTION 11. TRANSFERS

 

Subject to Section 10(f) and compliance with applicable federal and state
securities laws, this Agreement and all rights hereunder are transferable, in
whole or in part, without charge to the holder hereof (except for transfer
taxes) upon surrender of this Agreement properly endorsed, with the prior
written consent of the Company. Each taker and holder of this Agreement, by
taking or holding the same, consents and agrees that this Agreement, when
endorsed in blank, shall be deemed negotiable, and that the holder hereof, when
this Agreement shall have been so endorsed and its transfer recorded on the
Company’s books, shall be treated by the Company and all other persons dealing
with this Agreement as the absolute owner hereof for any purpose and as the
person entitled to exercise the rights represented by this Agreement. Subject to
the Company’s prior written consent, the transfer of this Agreement shall be
recorded on the books of the Company upon receipt by the Company of a notice of
transfer in the form attached hereto as Exhibit III (the “Transfer Notice”) and
an opinion of counsel (which may be Company counsel) reasonably satisfactory to
the Company that such transfer does not require registration under the
Securities Act or any applicable state securities laws, at its principal offices
and the payment to the Company of all transfer taxes and other governmental
charges imposed on such transfer.

 

SECTION 12. MISCELLANEOUS.

 

(a) Successors and Assigns. This Agreement shall be binding upon any successors
or assigns of the Company.

 

(b) Remedies. In the event of any default hereunder, the non-defaulting party
may proceed to protect and enforce its rights either by suit in equity and/or by
action at law, including but not limited to an action for damages as a result of
any such default, and/or an action for specific performance for any default
where the non-defaulting party will not have an adequate remedy at law and where
damages will not be readily ascertainable.

 

(c) No Impairment of Rights. The Company will not, by amendment of its Charter
or through any other means, avoid or seek to avoid the observance or performance
of any of the terms of this Agreement, but will at all times in good faith
assist in the carrying out of all such terms and in the taking of all such
actions as may be necessary or appropriate in order to protect the rights of the
Warrantholder against impairment.

 

(d) Additional Documents. The Company agrees to supply such other documents as
the Warrantholder may from time to time reasonably request.

 

(e) Severability. In the event any one or more of the provisions of this
Agreement shall for any reason be held invalid, illegal or unenforceable, the
remaining provisions of this Agreement shall be unimpaired, and the invalid,
illegal or unenforceable provision shall be replaced by a mutually acceptable
valid, legal and enforceable provision, which comes closest to the intention of
the parties underlying the invalid, illegal or unenforceable provision.

 

(f) Notices. Except as otherwise provided herein, any notice, demand, request,
consent, approval, declaration, service of process or other communication that
is required, contemplated, or permitted under this Agreement or with respect to
the subject matter hereof shall be in writing, and shall be deemed to have been
validly served, given, delivered, and received upon the earlier of: (a) personal
delivery to the party to be notified, (b) when sent by confirmed telex,
electronic transmission or facsimile if sent during normal business hours of the
recipient, if not, then on the next business day, (c) five days after having
been sent by registered or certified mail, return receipt requested, postage
prepaid, or (d) one day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt, and
shall be addressed to the party to be notified as follows:

 

 6 

 

 

If to Warrantholder:

 

14 Shenkar St.
Herzelia, Israel

Attention: Ran Nussnaum

 

With a copy to (which shall not constitute notice):

 

Horn & Co.

Amot Investments Tower
2 Weizmann St., 24th Floor

Attention: Ohad Mamann

Facsimile: 972-3-637 8201

Email: omamann@hornlaw.co.il

 

If to the Company:

 

VBI Vaccines Inc.

222 Third Street, Suite 2241

Cambridge, Massachusetts 02142

Attention: Jeff Baxter

Email: jbaxter@vbivaccines.com

 

With a copy to (which shall not constitute notice):

 

Haynes and Boone, LLP

30 Rockefeller Plaza

New York, New York 10112

Attn: Rick A. Werner, Esq.

E-mail: rick.werner@haynesboone.com

 

or to such other address as each party may designate for itself by like notice.

 

(g) Entire Agreement; Amendments. This Agreement constitutes the entire
agreement and understanding of the parties hereto in respect of the subject
matter hereof, and supersedes and replaces in their entirety any prior
proposals, term sheets, letters, negotiations or other documents or agreements,
whether written or oral, with respect to the subject matter hereof. None of the
terms of this Agreement may be amended except by an instrument executed by each
of the parties hereto.

 

(h) Headings. The various headings in this Agreement are inserted for
convenience only and shall not affect the meaning or interpretation of this
Agreement or any provisions hereof.

 

 7 

 

 

(i) No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or
question of intent or interpretation arises, this Agreement shall be construed
as if drafted jointly by the parties hereto and no presumption or burden of
proof shall arise favoring or disfavoring any party by virtue of the authorship
of any provisions of this Agreement.

 

(j) No Waiver. No omission or delay by Warrantholder at any time to enforce any
right or remedy reserved to it, or to require performance of any of the terms,
covenants or provisions hereof by Warrantholder at any time designated, shall be
a waiver of any such right or remedy to which Warrantholder is entitled, nor
shall it in any way affect the right of Warrantholder to enforce such provisions
thereafter during the term of this Agreement.

 

(k) Survival. All agreements, representations and warranties contained in this
Agreement or in any document delivered pursuant hereto shall be for the benefit
of Warrantholder and shall survive the execution and delivery of this Agreement
and the expiration or other termination of this Agreement.

 

(l) Governing Law. This Agreement shall be governed by, and construed and
enforced in accordance with, the laws of the State of New York, excluding
conflict of laws principles that would cause the application of laws of any
other jurisdiction.

 

(m) Consent to Jurisdiction and Venue. All judicial proceedings arising in or
under or related to this Agreement may be brought in any state or federal court
of competent jurisdiction located in the State of New York, Borough of
Manhattan. By execution and delivery of this Agreement, each party hereto
generally and unconditionally: (a) consents to personal jurisdiction in the
State of New York, Borough of Manhattan; (b) waives any objection as to
jurisdiction or venue in the State of New York, Borough of Manhattan; (c) agrees
not to assert any defense based on lack of jurisdiction or venue in the
aforesaid courts; and (d) irrevocably agrees to be bound by any judgment
rendered thereby in connection with this Agreement. Service of process on any
party hereto in any action arising out of or relating to this Agreement shall be
effective if given in accordance with the requirements for notice set forth in
Section 12(f), and shall be deemed effective and received as set forth in
Section 12(f). Nothing herein shall affect the right to serve process in any
other manner permitted by law or shall limit the right of either party to bring
proceedings in the courts of any other jurisdiction.

 

(n) Mutual Waiver of Jury Trial. Because disputes arising in connection with
complex financial transactions are most quickly and economically resolved by an
experienced and expert person and the parties wish applicable state and federal
laws to apply (rather than arbitration rules), the parties desire that their
disputes arising under or in connection with this Agreement be resolved by a
judge applying such applicable laws. EACH OF THE COMPANY AND WARRANTHOLDER
SPECIFICALLY WAIVES ANY RIGHT IT MAY HAVE TO TRIAL BY JURY OF ANY CAUSE OF
ACTION, CLAIM, CROSS-CLAIM, COUNTERCLAIM, THIRD PARTY CLAIM OR ANY OTHER CLAIM
(COLLECTIVELY, “CLAIMS”) ASSERTED BY THE COMPANY AGAINST WARRANTHOLDER OR ITS
ASSIGNEE OR BY WARRANTHOLDER OR ITS ASSIGNEE AGAINST THE COMPANY RELATING TO
THIS AGREEMENT. This waiver extends to all such Claims, including Claims that
involve persons or entities other the Company and Warrantholder; Claims that
arise out of or are in any way connected to the relationship between the Company
and Warrantholder; and any Claims for damages, breach of contract, specific
performance, or any equitable or legal relief of any kind, arising out of this
Agreement.

 

 8 

 

 

(o) Counterparts. This Agreement and any amendments, waivers, consents or
supplements hereto may be executed in any number of counterparts (including by
facsimile or electronic delivery (PDF)), and by different parties hereto in
separate counterparts, each of which when so delivered shall be deemed an
original, but all of which counterparts shall constitute but one and the same
instrument.

 

(p) Lost, Stolen, Mutilated or Destroyed Warrant. If this Warrant is lost,
stolen, mutilated or destroyed, the Company may, on such terms as to indemnity
or otherwise as it may reasonably impose (which shall, in the case of a
mutilated Warrant, include the surrender thereof), issue a new Warrant of like
denomination and tenor as this Warrant so lost, stolen, mutilated or destroyed.
Any such new Warrant shall constitute an original contractual obligation of the
Company, whether or not the allegedly lost, stolen, mutilated or destroyed
Warrant shall be at any time enforceable by anyone.

 

(q) Legends. To the extent required by applicable laws, this Warrant and the
Common Shares issuable hereunder (and the securities issuable, directly or
indirectly, upon conversion of such Common Shares, if any) may be imprinted with
a restricted securities legend in substantially the following form:

 

THIS SECURITY MAY NOT BE SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHOUT AN
EFFECTIVE REGISTRATION THEREOF UNDER THE SECURITIES ACT OF 1933, AS AMENDED AND
ANY APPLICABLE STATE SECURITIES LAWS, OR PURSUANT TO RULE 144 OR AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE ACT AND ANY APPLICABLE STATE
SECURITIES LAWS.

 

[Remainder of Page Intentionally Left Blank]

 

 9 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by its officers thereunto duly authorized as of the Effective Date.

 



COMPANY: VBI VACCINES INC.         By:            Name:     Title:  

 

WARRANTHOLDER: [●]         By:             Name:     Title:  

 



[Signature Page to Warrant]

 

 10 

 

 

EXHIBIT I

 

NOTICE OF EXERCISE

 

To: [  ]

 

(1) The undersigned Warrantholder hereby elects to purchase _______ Common
Shares of VBI Vaccines Inc., pursuant to the terms of the Agreement dated the
_____ day of _____ , 2017 (the “Agreement”) between VBI Vaccines Inc. and the
Warrantholder, and tenders herewith payment of the full Purchase Price in cash,
together with all applicable transfer taxes, if any.     (2) Please issue a
certificate or certificates representing said Common Shares in the name of the
undersigned or in such other name as is specified below.

 



    (Name)           (Address)

 





WARRANTHOLDER: [●]         By:     Name:     Title:  

 



 

 

 

 

EXHIBIT II

 

1. ACKNOWLEDGMENT OF EXERCISE

 

The undersigned [  ], hereby acknowledge receipt of the “Notice of Exercise”
from [●], to purchase [  ] Common Shares of VBI Vaccines Inc., pursuant to the
terms of the Warrant, and further acknowledges that [  ] shares remain subject
to purchase under the terms of the Warrant.

 



COMPANY: VBI VACCINES INC.         By:                 Title:     Date:  

 

 

 

 

EXHIBIT III

 

TRANSFER NOTICE

 

(To transfer or assign the foregoing Warrant execute this form and supply
required information. Do not use this form to purchase shares.)

 

FOR VALUE RECEIVED, the foregoing Warrant and all rights evidenced thereby are
hereby transferred and assigned to

 



(Please Print)       whose address is         Dated:           Holder’s
Signature:           Holder’s Address:     Signature Guaranteed:  

 

NOTE: The signature to this Transfer Notice must correspond with the name as it
appears on the face of the Agreement, without alteration or enlargement or any
change whatever. Officers of corporations and those acting in a fiduciary or
other representative capacity should file proper evidence of authority to assign
the foregoing Agreement.

 

 

 

 

 

